IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1435
                               Filed July 27, 2016


EUGILIA VIDAD LIMON-OLSON,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Joel A.

Dalrymple, Judge.



      Eugilia Vidad Limon-Olson appeals the district court’s dismissal of her

postconviction-relief application. AFFIRMED.




      Daniel M. Northfield of Daniel Northfield Attorney at Law, Urbandale, for

appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee State.




      Considered by Potterfield, P.J., and Mullins and McDonald, JJ.
                                         2


MULLINS, Judge.

       Eugilia Vidad Limon-Olson raises only two issues on appeal of the

dismissal of her application for postconviction relief: (1) whether trial counsel

provided ineffective assistance by failing to require a verbatim record of the

hearing that resulted in dismissal of her application, and (2) whether the court

erred in dismissing her application after a hearing for which no record was made.

See Iowa Code § 822.7 (2013) (requiring that, when a postconviction-relief

application is heard, “[a] record of the proceedings shall be made and

preserved”). The court dismissed her application for failure to appear for the trial

on the merits. We find Arnold v. State, 540 N.W.2d 243, 245-46 (Iowa 1995)

(concluding the requirement in section 822.7 that a record of the proceedings be

made “has reference to evidentiary hearings on the merits of the claim”),

controlling and, under the circumstances of this case, conclude the district court’s

written ruling provides an adequate record. We affirm without further opinion

pursuant to Iowa Court Rule 21.26(1)(c) and (e).

       AFFIRMED.